COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 CROCKETT COUNTY, TEXAS,                                          No. 08-14-00123-CV
                                                  §
                              Appellant,                            Appeal from the
                                                  §
 v.                                                           112th Judicial District Court
                                                  §
 KLASSEN ENERGY, INC.,                                         of Crockett County, Texas
                                                  §
                              Appellee.                            (TC# 13-08-07413)
                                                  §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the judgment of the court below for want of jurisdiction, in

accordance with the opinion of this Court. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.